295 S.W.3d 903 (2009)
Dameyon WATIE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69877.
Missouri Court of Appeals, Western District.
November 3, 2009.
Frederick J. Ernst, for Appellant.
Dora A. Fichter, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Dameyon Watie appeals the judgment of the motion court denying his Rule 24.035 motion to reduce his sentences by five years to account for time served in the federal penitentiary prior to his convictions in this case or to vacate his guilty pleas altogether.
*904 The judgment is affirmed. Rule 84.16(b).